El Juez Asociado Sr. Wíolf,
emitió la opinión del tribunal.
Esta es una moción para corregir una exposición del caso. Resulta que durante el juicio en la corte inferior el apelante ofreció cierta carta como prueba, a la que se hizo objeción y fué negada su admisión. El apelante entonces presentó nna moción formal por escrito a la corte para que reconside-rara su resolución y a esta moción el apelante acompañó la carta en cuestión. En las notas taquigráficas resultantes fué copiada la moción pero la carta no fué transcrita. El apelante solicita ahora qué la moción de reconsideración eón su comprobante (exhibit), la carta, sea agregada a los autos. El apelado se opuso con considerable apariencia de razón al momento tardío en que fué presentada la moción cuando los autos han estado aquí pendientes por meses.
Sin embargo, la exclusión de la carta es uno de los erro-res principales señalados y parece ser un caso de justicia pasar por alto la tardanza-, especialmente puesto que Cree-*706mos que la carta debió haber sido incluida en la prueba in-corporada a las notas taquig’ráficas. Tal vez podemos to-mar conocimiento judicial de la tentativa del apelante me-diante certiorari para que la carta fuera incluida.
El apelante sólo pide que una copia de la moción de re-consideración sea incluida en los autos. La carta entonces rio constituiría, sin embargo, parte de la prueba certificada por el juez. La corte excluyó la carta y no consta en la prueba incorporada. Si la carta pudiera abora ser incluida en los autos o considerada por esta corte, al apelado o al juez, de la corte inferior, según sea el caso, debe dársele la oportunidad de incluir cualquier otra prueba practicada en el juicio que pudiera aducirse en oposición a dicha carta. La práctica mejor y más segura es observar el método in-dicado en el caso de Pérez Hnos. v. Arenas, 30 D. P. R. 102, y permitir que se radiquen los autos enmendados o adicio-nados. Yéase también la decisión de enero 28, 1924. Una certificación suplementaria del juez sería el método más se-guro. Por tanto, dictaremos la orden procedente que re-quiera tal. certificación suplementaria.

Con Vagar.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.